Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-11 are pending. Claims 1-11 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The claim of this instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim of copending Application.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

	Double Patenting Rejections will not be revisited and be held in abeyance until allowable subject matter is to be found.
	
Instant Application
Co-pending Application
20200298835
16/652,299
1. A parking control method comprising: performing parking control of moving a vehicle to a target parking position on a basis of an operation command acquired from an operator located outside the vehicle; when the parking control to the target parking position is suspended and the vehicle leaves the target parking position, calculating a moving direction of the vehicle on a basis of a parking direction when the vehicle is parked at a next target parking position; and moving the vehicle in the moving direction.







2. The parking control method according to claim 1, comprising: specifying the next target parking position; calculating a target position to which the vehicle moves, on a basis of the next target parking position; and moving the vehicle to the target position.




3. The parking control method according to claim 2, comprising calculating as the target position a position at which the vehicle starts the parking control to the next target parking position.

4. The parking control method according to claim 1, comprising: specifying a parking route for the vehicle to park at the next target parking position; and specifying the parking direction from a direction along the parking route.




5. The parking control method according to claim 4, comprising specifying the parking direction from a direction toward the next target parking position from the target parking position.



6. The parking control method according to claim 1, comprising: specifying a parking route for the vehicle to park at the next target parking position; and when the parking route includes a position of turn for parking at which the vehicle turns for parking, specifying the parking direction from a direction toward the next target parking position from the position of turn for parking.






7. The parking control method according to claim 1, comprising specifying the parking direction on a basis of the next target parking position and a direction of the vehicle at a position at which the parking control to the target parking position is suspended.

8. The parking control method according to claim 1, comprising, when the next target parking position is not specified, calculating as the moving direction a direction in which the vehicle can move, the direction being a direction toward a direction in which the vehicle has not traveled before start of the parking control to the target parking position.

9. The parking control method according to claim 1, comprising: specifying a position of the operator; and selecting from among one or more candidates for the next target parking position a candidate observable from the operator as the next target parking position.












10. The parking control method according to claim 2, comprising: calculating as an evacuation route a route for the vehicle to move to the target parking position from a position at which the parking control to the target parking position is suspended; and moving the vehicle along the evacuation route.

11. A parking control apparatus comprising a control device configured to perform parking control of moving a vehicle to a target parking position on a basis of an operation command acquired from an operator located outside the vehicle, the control device operating to: when the parking control to the target parking position is suspended and the vehicle leaves the target parking position, calculate a moving direction of the vehicle on a basis of a parking direction when the vehicle is parked at a next target parking position; and move the vehicle in the moving direction.
1. A parking control method for causing a control device of a vehicle to execute a first control instruction for moving the vehicle along a first route to a target parking space, on a basis of an operation command acquired from an operator, the parking control method comprising: in a case in which a distance between the vehicle and an object detected around the vehicle is less than a predetermined value when execution of the first control instruction is suspended or canceled, calculating a second route for the vehicle to leave with a predetermined distance or more from the object detected around the vehicle and causing the control device to execute a second control instruction for moving the vehicle along the second route.

2. The parking control method according to claim 1, further comprising: when the execution of the first control instruction for the vehicle is suspended or canceled at a position at which at least part of the vehicle belongs to the target parking space, causing the control device to execute the second control instruction for moving the vehicle along the second route.

3. The parking control method according to claim 1, wherein the second route is a route to an evacuation space that is set at a position left with a predetermined distance or more from the object.

4. The parking control method according to claim 3, further comprising: detecting the object including a structure of the target parking space, wherein the position at which the evacuation space is set is a position at which a clearance having a predetermined width or more is formed between the structure and an opening part of the vehicle moved to the evacuation space.

5. The parking control method according to claim 4, comprising: detecting a position of the operator; and forming the clearance having a predetermined distance or more between the structure and the opening part closest to the position of the operator among a plurality of the opening parts.

6. The parking control method according to claim 4, wherein the opening part is a side opening part of the vehicle.













7. The parking control method according to claim 4, wherein the opening part is a rear opening part of the vehicle.




8. The parking control method according to claim 4, wherein the clearance is formed between an entrance of the target parking space and the opening part.






9. A parking control apparatus comprising a control device configured to execute a first control instruction for moving a vehicle along a first route to a target parking space, on a basis of an operation command acquired from an operator, the control device operating to: in a case in which a distance between the vehicle and an object detected around the vehicle is less than a predetermined value when execution of the first control instruction is suspended or canceled on a basis of a detection result of a sensor of the vehicle, calculate a second route for the vehicle to leave with a predetermined distance or more from the object detected around the vehicle and execute a second control instruction for moving the vehicle along the second route.
Instant Application
Co-pending Application
20210086759
16/954,860
1. A parking control method comprising: performing parking control of moving a vehicle to a target parking position on a basis of an operation command acquired from an operator located outside the vehicle; when the parking control to the target parking position is suspended and the vehicle leaves the target parking position, calculating a moving direction of the vehicle on a basis of a parking direction when the vehicle is parked at a next target parking position; and moving the vehicle in the moving direction.


2. The parking control method according to claim 1, comprising: specifying the next target parking position; calculating a target position to which the vehicle moves, on a basis of the next target parking position; and moving the vehicle to the target position.

3. The parking control method according to claim 2, comprising calculating as the target position a position at which the vehicle starts the parking control to the next target parking position.

4. The parking control method according to claim 1, comprising: specifying a parking route for the vehicle to park at the next target parking position; and specifying the parking direction from a direction along the parking route.

5. The parking control method according to claim 4, comprising specifying the parking direction from a direction toward the next target parking position from the target parking position.

6. The parking control method according to claim 1, comprising: specifying a parking route for the vehicle to park at the next target parking position; and when the parking route includes a position of turn for parking at which the vehicle turns for parking, specifying the parking direction from a direction toward the next target parking position from the position of turn for parking.






7. The parking control method according to claim 1, comprising specifying the parking direction on a basis of the next target parking position and a direction of the vehicle at a position at which the parking control to the target parking position is suspended.

8. The parking control method according to claim 1, comprising, when the next target parking position is not specified, calculating as the moving direction a direction in which the vehicle can move, the direction being a direction toward a direction in which the vehicle has not traveled before start of the parking control to the target parking position.

9. The parking control method according to claim 1, comprising: specifying a position of the operator; and selecting from among one or more candidates for the next target parking position a candidate observable from the operator as the next target parking position.

10. The parking control method according to claim 2, comprising: calculating as an evacuation route a route for the vehicle to move to the target parking position from a position at which the parking control to the target parking position is suspended; and moving the vehicle along the evacuation route.

11. A parking control apparatus comprising a control device configured to perform parking control of moving a vehicle to a target parking position on a basis of an operation command acquired from an operator located outside the vehicle, the control device operating to: when the parking control to the target parking position is suspended and the vehicle leaves the target parking position, calculate a moving direction of the vehicle on a basis of a parking direction when the vehicle is parked at a next target parking position; and move the vehicle in the moving direction.
1. A parking control method comprising: performing parking control of moving a vehicle to a target parking position on a basis of an operation command acquired from an operator located outside the vehicle; when the parking control to the target parking position is suspended and the vehicle leaves the target parking position, calculating a moving direction of the vehicle on a basis of a traffic direction in a passage for vehicles adjacent to the target parking position; and moving the vehicle in the moving direction.

2. The parking control method according to claim 1, comprising moving the vehicle so that a traveling direction of the vehicle in the passage is along the traffic direction.



3. The parking control method according to claim 1, comprising moving the vehicle to the target parking position side in a width direction of the passage.


4. The parking control method according to claim 1, comprising: specifying a next target parking position; and moving the vehicle to the next target parking position side in a width direction of the passage.


5. The parking control method according to claim 1, comprising: detecting a position of the operator; and moving the vehicle to the operator side in a width direction of the passage.

6. A parking control apparatus comprising a control device configured to perform parking control of moving a vehicle to a target parking position on a basis of an operation command acquired from an operator located outside the vehicle, the control device operating to: when the parking control to the target parking position is suspended and the vehicle leaves the target parking position, calculate a moving direction of the vehicle on a basis of a traffic direction in a passage for vehicles adjacent to the target parking position; and move the vehicle in the moving direction.


	
A patentee or applicant may disclaim or dedicated to the public the entire term, or any terminal part of the term of a patent. 35 U.S.C. 253.  The statue does not provide for a terminal disclaimer of only a specified claim or claims.  The terminal disclaimer must operate with respect to all claims in the patent.  MPEP 804.02.   


MPEP 2111.04(11)
Regarding the method claim 1, the limitation “when the parking control to the target parking position is suspended and the vehicle leaves the target parking position, calculating a moving direction of the vehicle on a basis of a parking direction when the vehicle is parked at a next target parking position; and moving the vehicle in the moving direction.”.  It is noted that since the claims are all method claims, if the first step has been met (e.g. performing parking control of moving a vehicle to a target parking position on a basis of an operation command acquired from an operator located outside the vehicle), then the step of “when the parking control to the target parking position is suspended and the vehicle leaves the target parking position, calculating a moving direction of the vehicle on a basis of a parking direction when the vehicle is parked at a next target parking position; and moving the vehicle in the moving direction” is not required to be rejected because it is an "when" statement which is conditioned from the steps of where "when the parking control to the target parking position is suspended and the vehicle leaves the target parking position, calculating a moving direction of the vehicle on a basis of a parking direction when the vehicle is parked at a next target parking position; and moving the vehicle in the moving direction". For example, when the parking control to the target parking position is suspended and the vehicle leaves the target parking position, calculating a moving direction of the vehicle on a basis of a parking direction when the vehicle is parked at a next target parking position; and moving the vehicle in the moving direction, then there is no need to further continue since the limitations are conditional statement. Claim 1 comprises optional steps which claims 2-10 depend on and as such making claims 2-10 also optional.  Additionally claims 2-10 also compress of optional steps and as such the argument to claim 1 is applied also applied to claim 2-10 which rely on the condition "when the parking control to the target parking position is suspended and the vehicle leaves the target parking position, calculating a moving direction of the vehicle on a basis of a parking direction when the vehicle is parked at a next target parking position; and moving the vehicle in the moving direction" According to MPEP 2111.04(11) and Ex parte Schulhauser.  As such Examiner will not be considering the non-selected option.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohshima US 20160144857.

Regarding claim 1, Ohshima teaches a parking control method comprising: 

performing parking control of moving a vehicle to a target parking position on a basis of an operation command acquired from an operator located outside the vehicle; (Ohshima 20160144857 par. 75 and Fig.1 and 5; The electronic key 30 is registered with the vehicle-mounted system 100 as a device capable of remotely controlling the automatically driven vehicle 2. Par. 9, providing an automatic driving system for an automatically driven vehicle, capable of increasing the reliability of automatic driving of the automatically driven vehicle in a parking lot.)
 
See MPEP 2111.04(11) statement above regarding optional method limitation “when”.
when the parking control to the target parking position is suspended and the vehicle leaves the target parking position, calculating a moving direction of the vehicle on a basis of a parking direction when the vehicle is parked at a next target parking position; and moving the vehicle in the moving direction.

Claim 2 the limitation of “next target parking position” is based on the optional step of claim 1 “a next target parking position”.  As such claim 2 is optional. 

2. The parking control method according to claim 1, comprising: 

specifying the next target parking position; 

calculating a target position to which the vehicle moves, on a basis of the next target parking position; and 
moving the vehicle to the target position.

Claim 3, claim 3 depends on the optional claim 2 and as such, claim 3 is also optional.

3. The parking control method according to claim 2, comprising calculating as the target position a position at which the vehicle starts the parking control to the next target parking position.

Claim 4 the limitation of “next target parking position” is based on the optional step of claim 1 “a next target parking position”.  As such claim 4 is optional. 

4. The parking control method according to any one of claim 1, comprising: 

specifying a parking route for the vehicle to park at the next target parking position; and 

specifying the parking direction from a direction along the parking route.

Claim 5, claim 5 depends on the optional claim 4 and as such, claim 5 is also optional.

5. The parking control method according to claim 4, comprising specifying the parking direction from a direction toward the next target parking position from the target parking position.

Claim 6 the limitation of “next target parking position” is based on the optional step of claim 1 “a next target parking position”.  As such claim 6 is optional. 

6. The parking control method according to any one of claim 1, comprising: 

specifying a parking route for the vehicle to park at the next target parking position; and 

when the parking route includes a position of turn for parking at which the vehicle turns for parking, specifying the parking direction from a direction toward the next target parking position from the position of turn for parking.

Claim 7 the limitation of “next target parking position” is based on the optional step of claim 1 “a next target parking position”.  As such claim 7 is optional. 
7. The parking control method according to any one of claim 1, comprising specifying the parking direction on a basis of the next target parking position and a direction of the vehicle at a position at which the parking control to the target parking position is suspended.

Claim 8 the limitation of “next target parking position” is based on the optional step of claim 1 “a next target parking position”.  As such claim 8 is optional. 

8. The parking control method according to any one of claim 1, comprising, 

when the next target parking position is not specified, calculating as the moving direction a direction in which the vehicle can move, the direction being a direction toward a direction in which the vehicle has not traveled before start of the parking control to the target parking position.

Claim 9 the limitation of “next target parking position” is based on the optional step of claim 1 “a next target parking position”.  As such claim 9 is optional. 
9. The parking control method according to claim 1, comprising: 

specifying a position of the operator; and selecting from among one or more candidates for the next target parking position a candidate observable from the operator as the next target parking position.


Claim 10, claim 10 depends on the optional claim 2 and as such, claim 10 is also optional.

10. The parking control method according to any one of claim 2, comprising: 

calculating as an evacuation route a route for the vehicle to move to the target parking position from a position at which the parking control to the target parking position is suspended; and moving the vehicle along the evacuation route.

11. A parking control apparatus comprising a control device configured to perform parking control of moving a vehicle to a target parking position on a basis of an operation command acquired from an operator located outside the vehicle, the control device operating to: (Ohshima 20160144857 par. 75 and Fig.1 and 5; The electronic key 30 is registered with the vehicle-mounted system 100 as a device capable of remotely controlling the automatically driven vehicle 2. Par. 9, providing an automatic driving system for an automatically driven vehicle, capable of increasing the reliability of automatic driving of the automatically driven vehicle in a parking lot.)

when the parking control to the target parking position is suspended and (Ohshima par. 36, a signal indicative of start or stop of automatic driving.)

the vehicle leaves the target parking position, calculate a moving direction of the vehicle on a basis of a parking direction when the vehicle is parked at a next target parking position; and move the vehicle in the moving direction. (Ohshima Fig.10 #7; the automatically driven vehicle 2 may travel further from the user 3 along part of the travel path 7.)  It is noted that the vehicle must park at the user 3 for the user to board the vehicle.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ishiguro JP2017067466A Par. 10-46 and Fig. 1-12
Oyama JP201423057A Par. 13-79 and Fig. 1-7
Volker KR20120035122 par. 2; 10, 24.
Koichiro DE 112014003229 Abstract, par. 4. 61, Fig. 1
Sakai US 6,170,591 Abstract line 1-20, Cols. 1; lines 36-39, 59-63, 64-90.
Mukaiyama US 20150353080 Abstract, par. 30; 58; S108; par. 65;
Ohsima US 20160144857 par. 43, 52. Fig.1; 55, S26, par. 115. Fig.10
Edling US 20200324816 Fig. 1,5, par. 57, S11, par 58, Fig. 1.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F; 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIHAR A KARWAN/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664